Citation Nr: 1436432	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  09-01 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include the thoracic and lumbar spine.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a respiratory disorder.

5.  Entitlement to service connection for a liver disorder.

6.  Entitlement to service connection for a bilateral leg disorder, claimed as secondary to a back disorder.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to August 1992.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).

In June 2012, the Board remanded the appeal for further development.  All outstanding VA treatment records were associated with the claims file and the Veteran was afforded another VA examination with respect to his claimed back disorder.  The Board finds that with respect to the issues decided herein, there was substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for bilateral hearing loss, a respiratory disorder, a back disorder, and a bilateral leg disorder claimed as secondary to a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current tinnitus began in active service.

2.  The Veteran's liver condition has not been shown to be related to service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for establishing service connection for a liver disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was sent notice letters in July 2005, October 2005, and March 2006 that provided information as to what evidence was required to substantiate his claims of service connection.  The letters explained the division of responsibilities between VA and a claimant in developing an appeal.  The letters also explained what type of information and evidence was needed to establish a disability rating and effective date.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The information and evidence that have been associated with the claims file include service treatment records, VA treatment records, and statements from the Veteran.  Further, the Veteran was afforded a VA examination in April 2006 regarding his tinnitus claim.  
The Board notes that the Veteran was not afforded a VA examination in relation to his claimed liver disorder.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

As will be discussed below, the evidence of record does not indicate that a liver disorder may be related to service.  There is no evidence of a liver disorder or injury in service, no evidence of continued symptoms since service, or a medical opinion indicating a current liver disorder may be related to service.  Accordingly, a VA examination in not warranted.  

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C.A. § 5103A(a)(2) (West 2002).

II. Service Connection

Service connection requires evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In a service connection claim, the threshold question is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To be present as a current disability, there must be evidence of the condition at some time within the period of the claim.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013); see McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current disability requirement is satisfied by evidence of a disability at any time since the claim was filed).

Furthermore, that an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  However, the Board notes that an award of service connection based solely on continuity of symptomatology is only applicable where the claimed disability is a chronic disease under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A layperson is competent to report on the onset and continuity of his current symptomatology.  See 38 C.F.R. § 3.159(a); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).




Tinnitus 

First, the Veteran has a current tinnitus disability.  He has reported experiencing tinnitus, or ringing in his ears, during the current appeal.  He is competent to identify tinnitus, as this condition is observable by his own senses.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

Second, an in-service incurrence or injury is shown by the Veteran's reports of in-service acoustic trauma.  He reports that during service he was exposed to acoustic trauma from aircrafts.  The Veteran is also competent to report the onset and persistence of tinnitus symptoms.  See id.  His reports are consistent with the circumstances of his service in the Air Force and are deemed credible and presumed to have occurred.  See 38 U.S.C.A. § 1154(b) (West 2002).

Finally, there is evidence of a nexus between the in-service acoustic trauma and current tinnitus.  Throughout the claims process, including during the April 2006 VA examination and in his June 2005 claim, the Veteran reported experiencing tinnitus since service.  Although the VA examiner gave a negative opinion as to the etiology of tinnitus, she did not appear to consider the Veteran's reports, and therefore her opinion is based on incomplete evidence and is less probative.  Moreover, service connection may be proven by lay statements, including those of persistent and observable symptoms.  Charles, 16 Vet. App. at 374; see also 38 U.S.C.A. § 1154(a).  There is nothing to contradict the Veteran's competent reports, and they are deemed credible. 

Thus, in the present case, service connection is being awarded based on continuity of symptomatology.  In this regard, the Board calls attention to Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), which holds that service connection based solely on continuity of symptomatology is only warranted where the claimed disability is a "chronic disease" under 38 C.F.R. § 3.309(a).  Such is the case here.  Indeed, 
it is appropriate to consider high frequency sensorineural hearing loss and tinnitus as organic diseases of the nervous system and, therefore, subject to presumptive service connection.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. § 3.309(a) (2013).

All of the elements needed for service connection have been demonstrated, and service connection for tinnitus is established.  See 38 U.S.C.A. § 1110; 1131; 38 C.F.R. § 3.303(a).  The benefit of the doubt has been applied and the Veteran is granted service connection.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Liver Disorder

The Veteran has a current liver disorder.  VA treatment records show a diagnosis for non-alcoholic steatohepatitis (NASH).  See e.g., VA Treatment Record, dated January 2008, Virtual VA No. 3, p. 541. 

The Veteran has not contended, nor does the evidence otherwise show, that a liver disability was directly incurred in service.  The Veteran's service treatment records make no reference to symptoms, findings, diagnosis, or treatment for a chronic liver disorder.  

Post-service, the first documented indication of a liver disorder is shown on a January 2002 VA treatment record, which noted an elevated liver function test (LFT).  VA treatment records further show examiners have determined the Veteran's current liver disorder is likely secondary to his obesity, diabetes mellitus, and hyperlipidemia.  See VA Treatment Record, dated November 2007, Virtual VA, No. 4, p. 543.  There is no competent medical opinion to the contrary of record.  Additionally, the Veteran as a lay person, has not been shown to be competent to diagnose a complex liver disability or to offer an opinion regarding the etiology of his liver disability, including and/or its relationship to active service.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, weight of the evidence is against finding that the Veteran's current liver disability, which first manifested many years after service separation, is causally or etiologically related to service.

Furthermore, as the evidence does not demonstrate the Veteran has a current liver condition listed as a chronic disease under 38 C.F.R. § 3.309(a), an award of service connection cannot be founded solely on evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

As the preponderance of the evidence weighs against the Veteran's claim, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted. 

Service connection for a liver disorder is denied.  


REMAND

Back Disorder 

The Veteran is currently diagnosed with disorders of the thoracic and lumbar spine, to include a compression fracture of the thoracic vertebrae with secondary scoliosis and spondylosis, and a lumbar strain.  The Board notes that this remand is only with respect to the thoracic spine disorder.  

At his July 2012 examination, the Veteran gave a history of being involved in a motor vehicle accident in approximately 1974, at which time he recalled sustaining a compression fracture of the seventh or eighth vertebrae of the thoracic spine.  However, his January 1980 Report of Medical Examination at enlistment did not note that he had any preexisting back disorder at the time that he entered into military service.  Specifically, his spine and other musculoskeletal systems were noted to be within normal limits.  

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111 (West 2002).  

After taking into account the Veteran's reports and reviewing his service treatment records, the VA examiner concluded in May 2006 and again in July 2012 that he sustained a back injury of thoracic compression fracture prior to entering the military.  The examiner primarily relied on a March 31, 1987 X-ray of the thoracic spine, which revealed compression fractures of the T7 and T8 vertebrae, with trauma being listed as the most likely etiology.  

Based on the above evidence, the Board finds that the Veteran's thoracic spine disorder clearly and unmistakably existed prior to military service.  However, with respect to rebutting the presumption of soundness, the Board must also determine whether the preexisting disorder was clearly and unmistakably not aggravated during service.  

In May 2006, the VA examiner concluded that "it is not likely the Veteran's service related incidents of back pain caused any worsening of the Veteran's preexisting thoracic compression fracture beyond its normal progression."  The question of aggravation of the thoracic spine disorder was not addressed in the July 2012 VA examination.  The Board finds that a remand is necessary for the examiner to offer an opinion as to aggravation using the "clear and unmistakable" standard as required by 38 U.S.C.A. §§ 1111 (West 2002).  

Bilateral Hearing Loss 

The Veteran was last afforded a VA audiologic examination in April 2006.  A hearing loss disability for VA purposes was not shown.  See 38 C.F.R. § 3.385.  Still, the Board finds that a more recent opinion on any current bilateral hearing loss will provide for a more adequate determination with respect to the claim.  Cf. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

Respiratory Disorder

In June 2012, the Board remanded the appeal in part to afford the Veteran a VA examination with respect to his claimed respiratory disorder.  The examiner noted the Veteran's in-service complaints of respiratory disorders to include sinusitis, congestion, and upper respiratory infections.  The examiner also noted the Veteran's reports of experiencing allergic symptoms of rhinitis and sinus congestion as a teenager.  The Veteran reported that these symptoms persisted during and after service.  The examiner then concluded there was "no evidence that any respiratory [disease] developed or was worsened while in service ...."  

The examiner, however, provided no rationale for his determination and it remains unclear to the Board how the examiner reached his conclusion.  Critically, the opinion does not specifically discuss the Veteran's numerous documented in-service complaints as they relate to his current respiratory condition.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA takes action to furnish a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Bilateral Leg Disorder 

The Veteran has asserted that his claimed bilateral leg disorder is secondary to his back disorder.  The issue of service connection on a secondary basis for a bilateral leg disorder is inextricably intertwined with the issue of service connection for a back disorder.  Where a decision on one issue could have a "significant impact" upon another, the two claims are inextricably intertwined and must be considered together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should forward the claims file to the examiner who conducted the May 2006 and July 2012 VA orthopedic examinations to obtain an addendum opinion as to whether the compression fracture of the thoracic vertebrae was clearly and unmistakably NOT aggravated by service.  The examiner is instructed to find that the Veteran's thoracic spine disorder clearly and unmistakably preexisted service.  

If the question as to aggravation is answered in the negative, the examiner should note that the Veteran is presumed sound at service entrance and a determination should then be made as to whether it is as least as likely as not (50 percent probability or greater) that a thoracic spine disorder was incurred or is otherwise etiologically related to service.  

The examiner is again asked to address the Veteran's claimed bilateral leg disorder.  The examiner should specify whether the Veteran has any diagnosed bilateral leg disorder that is proximately due to or aggravated by either/both the Veteran's currently diagnosed thoracic and lumbar disorders.  

The examiner should provide reasons for his/her opinions.  If the examiner cannot provide the necessary opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

If the examiner determines that another VA examination is necessary, one should be scheduled.  

2.  The RO/AMC should schedule the Veteran for a VA audiologic examination for the purpose of determining the nature and etiology of his claimed bilateral hearing loss.  The claims file must be made available to the examiner.  

The examiner should indicate whether there is current hearing loss disability, based on audiometric testing and provide an opinion as to whether is at least as likely as not (i.e., probability of 50 percent) that any current hearing loss disability had its origins in service or is in any way related to the Veteran's active service.  

The examiner should provide reasons for his/her opinions.  If the examiner cannot provide the necessary opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  The RO/AMC should forward the claims file to the examiner who conducted the September 2012 VA respiratory examination to obtain an addendum opinion as to the nature and etiology of the Veteran's respiratory disorder.  If the examiner determines that another VA examination is necessary, one should be scheduled.  

The examiner should provide an opinion as to whether any chronic respiratory disorder clearly and unmistakably preexisted the Veteran's entrance into service in February 1980.  The examiner should specifically comment on the Veteran's reports during the September 2012 VA examination of experiencing upper respiratory symptoms as a teenager (prior to service).  

If any chronic disorder preexisted service, the examiner should also state whether such respiratory disorder was clearly and unmistakably NOT aggravated beyond the normal progress of the disorder as a result of active service.

If the examiner determines that a current respiratory disorder did not preexist service, the examiner must opine whether it is as least as likely as not (50 percent or greater probability) that the disorder had its onset in service or was caused by any incident of service.  

The examiner should provide reasons for his/her opinions.  If the examiner cannot provide the necessary opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

If the prior examiner is no longer available to respond then another comparably qualified examiner may do so instead.

4.  If any issue on appeal remains denied, issue another supplemental statement of the case, then return the case to the Board, if otherwise in order.

	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


